Investment Cooperation Agreement
 
This Agreement was entered into by the following three parties in the conference
room of Shanxi Puda Coal Group Co., Ltd. on August 1, 2010.


Party A: Shanxi Puda Coal Group Co., Ltd.
Legal Representative: Ming ZHAO
Address: No. 426, Xuefu Road, Taiyuan, Shanxi Province


Party B: Ming ZHAO


Party C: Jianping GAO


After friendly negotiation, based on the principles of equality and mutual
benefits, Party A, Party B and Party C (collectively, “Co-Investors”) hereby
enter into the following Investment Cooperation Agreement with respect to Party
A’s project to acquire and consolidate eight coal mines located in Pinglu
County, Yuncheng, Shanxi Province, which has been approved by the relevant
government authorities (the “Pinglu Project”):


I.  
Project Background



In accordance with Circular [2009] No. 48 issued by the Office Governing Coal
Mine Consolidation of Shanxi Province (“Circular 48”), Party A has been
appointed as a coal mine consolidator and approved to acquire eight coal mines
in Pinglu County, Yuncheng, Shanxi Province, and consolidate them into five
mines, with the entity names of the five new coal mines being pre-approved by
Circular 48. The eight coal mines to be consolidated are:


(a)  
Pinglu County Guanyao Coal Co., Ltd. (“Guanyao Coal Mine” or “Guanyao”), Pinglu
County Dawa Coal Mine (“Dawa Coal Mine” or “Dawa”), Pinglu County Sanmen Xuhutuo
Coal Mine, Shanxi Pinglu Renling Coal Co., Ltd., and Pinglu County Anrui Coal
Co., Ltd.; and

 
1/8

--------------------------------------------------------------------------------



 
(b)  
Pinglu County Daqi Coal Mine, Pinglu County Donggou Coal Mine and Pinglu County
Chuntouao Coal Mine.



In accordance with Circular 48, the pre-approved entity names of the five coal
mines set forth in Section I(a) after the consolidation are: Shanxi Pinglu
Dajinhe Coal Co., Ltd., Shanxi Pinglu Dajinhe Wujin Coal Co., Ltd., Shanxi
Pinglu Dajinhe Jinmen Coal Co., Ltd., Shanxi Pinglu Dajinhe Jinyi Coal Co., Ltd.
and Shanxi Pinglu Dajinhe Anrui Coal Co., Ltd. (each, a “Project Company” and
collectively, the “Project Companies”). As the approved consolidator of the coal
mines, Party A will be the registered principal shareholder of each Project
Company.


Party A has completed its acquisition of the mining assets (including physical
assets and mining rights) of Guanyao and Dawa in June 2010. Pursuant to Circular
48, Party A has injected the purchased mining assets into two Project Companies
named Shanxi Pinglu Dajinhe Coal Co., Ltd., and Shanxi Pinglu Dajinhe Wujin Coal
Co., Ltd. (collectively, “Phase One of Pinglu Project”). At present, Party A is
actively negotiating with the owners of Pinglu County Sanmen Xuhutuo Coal Mine,
Shanxi Pinglu Renling Coal Co., Ltd., Pinglu County Anrui Coal Co., Ltd., Pinglu
County Daqi Coal Mine, Pinglu County Donggou Coal Mine and Pinglu County
Chuntouao Coal Mine (collectively, “Target Coal Mines”) on the transfer of their
physical assets and mining rights to Party A. The pre-approved names of the
Project Companies corresponding to Target Coal Mines after the consolidation
are: Shanxi Pinglu Dajinhe Jinmen Coal Co., Ltd. (Pinglu County Sanmen Xuhutuo
Coal Mine and Pinglu County Daqi Coal Mine before the consolidation), Shanxi
Pinglu Dajinhe Jinyi Coal Co., Ltd. (Shanxi Pinglu Renling Coal Co., Ltd. and
Pinglu County Donggou Coal Mine before the consolidation) and Shanxi Pinglu
Dajinhe Anrui Coal Co., Ltd. (Pinglu County Anrui Coal Co., Ltd. and Pinglu
County Chuntouao Coal Mine before the consolidation) (collectively, “Phase Two
of Pinglu Project” or the “Project”).


2/8

--------------------------------------------------------------------------------






II.  
Manner of Cooperation



As a large amount of capital is needed for the assets acquisition and
consolidation of the Project, the production efficiency of the coal mines after
the acquisition and consolidation is expected to be greatly improved, and the
return on investment from the coal mines is expected to be high, the
Co-Investors agree to jointly invest in the Project, which includes the
acquisition of the assets of Target Coal Mines, the consolidation of coal mines
and the establishment of the Project Companies. The Co-Investors shall share the
profits and bear the risks and losses from the Project according to the
percentages of their respective investment.


As Party A is the sole appointed consolidator in the acquisition and
consolidation of Target Coal Mines and is the registered principal shareholder
of each corresponding Project Companies after the consolidation of coal mines,
the Co-Investors agree that, upon the formal registration and establishment of
each Project Company, Party B and Party C appoint Party A as the proxy holder
for their investments in such Project Company pursuant to a proxy agreement to
be subsequently entered into by the parties.


The Co-Investors agree to appoint their representatives to set up the Investment
Supervisory Committee (the “Committee”) for the Project, which shall be
responsible for reviewing the total capital requirement and investment time
frame for each stage of the Project. During the period from the effectiveness of
this Agreement to the formal registration and establishment of the Project
Companies, Party A shall set up an account jointly managed by the three parties.
The account will be the special account for the Project. The account will be
managed by personnel authorized by the Committee. The duties of the Committee
shall be agreed by the parties separately. The Co-Investors agree that the
Project Companies shall be registered and established under the Company Law of
the People’s Republic of China, and the specific matters in connection with the
establishment of the Project Companies shall be separately agreed.
The Co-Investors agree to authorize Party A to sign coal mining assets purchase
agreements with Target Coal Mines on behalf of the Co-Investors, and Party B and
Party C will be bound by such agreements signed by Party A on their behalf.
 
3/8

--------------------------------------------------------------------------------



 
III.  
Manner of Investment; Amount and Percentage of Investment



1. Manner of Investment: the investment shall be in RMB in cash and shall be
injected into the account jointly managed by the three parties.


2. Investment amount and time: the investment in the Project consists of three
stages: the investment for acquiring the assets of the Target Coal Mines, the
investment for the consolidation of the Target Coal Mines, and the investment
for the registration, establishment and operation of the Project Companies. The
investment amount and time for each stage shall be decided according to the
progress of the Project.


3. Investment percentage: The Co-Investors agree that their investment
percentage in the three stages of the investment for the Project shall always
be: Party A 40%, Party B 30%, and Party C 30%.


IV.  
Project Management



1. Before entering into this Agreement, Party A and Party B have made certain
payments for the Project. Party A and Party B shall submit their previous
expenses incurred in connection with the application to be the coal mines
consolidator, and the expenses paid for the launch and preparation for the
Project to the Committee.  The Co-Investors agree that the reasonable amount
of  Party A and Party B that is verified and approved by the Committee can be
directly credited for Party A’s and Party B’s investment amounts.


2. The Co-Investors unanimously agree that Party A shall be the project manager
for the Project (the “Project Manager”) and shall be in charge of the coal mine
acquisitions, the consolidation, the application for the licenses and
permissions for the Project Companies. Change of the Project Manager must be
agreed by Co-Investors.


3. Party A shall regularly report the progress of the Project to the Committee,
Party B and Party C shall not directly participate in the detailed management of
the Project. Party B and Party C have the right to inspect the performance of
the relevant Project Companies, and Party A shall report to Party B and Party C
the progress, business and financial conditions of the Project.
 
4/8

--------------------------------------------------------------------------------



 
V.  
Profits and Risks



1. Before the registration and establishment of the Project Companies,
Co-Investors shall take responsibilities for the Target Coal Mines that are
limited by their investment amount.  Party A agrees that the fund for the
Project shall be used solely for the Project. A separate account shall be
established for the Project.  After the establishment of each Project Company,
the relevant Project Company shall be responsible for all of its indebtedness
and liabilities by using all of the assets of such Project Company. The
Co-Investors shall share the profits and bear the risks and losses according to,
and subject to the limitations of, the percentages of their equity injection.


2. The profits, losses and civil liabilities from joint investment in the
Project that will be managed by Party A shall belong to and shared by the
Co-Investors.


3. Party A will liable for any loss of the other Co-Investors in the execution
of the joint investment business to the extent such loss is the result of Party
A’s gross negligence or breach of any material terms of the Agreement.  The
other Co-Investors may raise objections to Party A’s execution of the joint
investment business. When an objection to a matter is being raised, the
execution of that matter shall be suspended. In the event there is any dispute
with respect to the execution of the matter, it shall be resolved by the
Co-Investors.


4. The Co-Investors agree in principle that, to the extent permitted by the law,
after a Project Company becomes operational, the dividend to be distributed to
the Co-Investor every year by the Project Company shall be no less than 80% of
the audited annual net income of such Project Company. The specific terms of the
dividend distribution shall be regulated separately in the Articles of
Association for each relevant Project Company.
 
5/8

--------------------------------------------------------------------------------



 
VI.  
Transfer of Investment



1. The equity in the Project Companies and any derivative property based on such
equity are the common property of the Co-Investors and shall be owned by the
Co-Investors according to their respective investment percentages in the Project
Companies.


2. The equity in the Project Companies held by a Co-Investor may be transferred
with the consent of the Co-Investors holding the majority of the voting right
(the transferor is entitled to participating in such consent).  Upon the
transfer, transferees of such equity will be entitled to sharing the benefit and
equity of the Project according to their investment percentages.


3. When any party intends to transfer all or part of his/its equity in the
Project Companies, it/he shall obtain the consent of the Co-Investors holding
the majority of the voting rights (the transferor is entitled to participating
in such consent).  Once the transfer is approved, the non-transferring
Co-Investors shall have a right of first refusal, but not an obligation, to
purchase the equity of the transferring Co-Investor on the same terms and
conditions as the third party offer. One or more non-transferring Co-Investors
may purchase the equity to be transferred solely or collectively.   In the event
they intend to collectively purchase such equity, they shall purchase the equity
according to their relative investment percentage to each other.


4. Party A is entitled to purchasing the equity interest of Party B and/or Party
C in the Project Companies at Party A’s sole discretion at a price determined by
an independent professional appraiser.


VII.  
Other Rights and Obligations



1. Party A and other Co-Investors shall not transfer or dispose of the assets of
the joint investment without the consents of the Co-Investors holding a majority
of the voting rights (the transferor can participate in the vote).
 
6/8

--------------------------------------------------------------------------------



 
2. Without the consent of all of the Co-Investors, no Co-Investor may withdraw
its/his investment from the joint investment.


3. During the investment cooperation period (including after the establishment
of the Project Companies), each of Party B and Party C agrees to transfer 5.5%
voting right owned by such party relating to their equity in the Project
Companies to Party A so that Party A can cast vote on such 11% additional
equity.


VIII.  
Liabilities for Breach of Contract



1. In order to guarantee the performance of the Agreement, Party A is willing to
use its investment to each relevant Project Company as guarantee to the other
Co-Investors that Party A will be responsible for breach of this Agreement in
the event that any fraud or gross negligence by Party A causes loss by such
Project Company.


2. If any of Co-Investor fails to make its investment contribution according to
Article 3 of this Agreement, such Co-Investor shall be liable for any loss
resulted therefrom.


IX.  
Termination of Agreement



This Agreement will be terminated when:
1. All the equity of Party B and Party C in Project Companies are purchased by
Party A.


2. All the equity of Party B and Party C in the Project Companies are
specifically registered under the names of Party B and Party C, respectively, at
the Administration of Industry and Commerce.
 
X.  
Dispute Resolution



Any dispute arising out of or in connection with this Agreement shall be
resolved by the Co-Investors through friendly negotiation.  In the event it can
not be resolved through negotiation, it shall be submitted to Taiyuan
Arbitration Commission for arbitration according to its temporary rules of
procedure. The arbitration award shall be final and binding on all Co-Investors.


7/8

--------------------------------------------------------------------------------


 
During the arbitration process, except for the part subject to the dispute and
arbitration, the performance of this Agreement shall continue.


XI.  
Governing Law



The entry into, effectiveness, interpretation and performance of this Agreement
and any dispute arising out of or in connection with this Agreement shall be
governed by the laws of the People’s Republic of China.


XII.  
Other Provisions



1. The matters not addressed in this Agreement shall be separately negotiated by
Party the parties.


2. This Agreement is made in three originals and shall be effective after being
sealed by the three parties and signed by their authorized representatives.


Party A: Shanxi Puda Coal Group Co., Ltd.
Party B: Ming ZHAO
Party C: Jianping GAO
Representative (Singature/Seal): /s/ Ming Zhao
Party B’s Signature: /s/ Ming Zhao
Party C’s Signature: /s/ Jianping Gao





8/8

--------------------------------------------------------------------------------

